

116 HR 4749 IH: Student Loan Relief Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4749IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Clay introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide temporary authority to the Secretary of Education to reissue certain student loans to
			 reduce interest rates paid by borrowers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan Relief Act of 2019. 2.Temporary authority to reduce student loan interest ratesPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by inserting after section 459B the following new section:
			
				459C.Temporary authority to reissue student loans to reduce interest rates
 (a)Temporary authority To reissue student loans To reduce interest ratesNotwithstanding section 455(b)(9)(C) or any other provision of this Act, for the 10-year period beginning on the date of enactment of the Student Loan Relief Act of 2019, the Secretary is authorized to reissue a loan which was made under this part on or after the date that was 20 years before the date of enactment of the Student Loan Relief Act of 2019, and before the date that is 10 years after such date of enactment, in order to permit the borrower to obtain a reduced interest rate in accordance with this section.
					(b)Eligibility
 (1)In generalThe Secretary shall reissue a loan under this section for a borrower who— (A)has an outstanding balance on one or more loans made under this part; and
 (B)submits to the Secretary, at such time and in such manner as the Secretary may require, a completed application for the loan to be reissued with an interest rate reduction in accordance with this section.
 (2)LimitationIf a borrower has been convicted of, or has pled nolo contendere or guilty to, a crime involving fraud in obtaining funds under this title, the borrower shall not be eligible to have a loan reissued under this section unless the borrower has completed the repayment of such funds to the Secretary, or to the holder in the case of a loan under this title obtained by fraud.
 (c)Reduced interest rateFor each loan reissued by the Secretary under this section on or after the date of enactment of the Student Loan Relief Act of 2019, and before the date that is 10 years after such date of enactment, the applicable rate of interest shall, for loans reissued during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be a rate equal to the high yield of the 10-year Treasury note auctioned at the final auction held prior to such June 1.
 (d)Terms of reissuanceA loan reissued by the Secretary under this section shall— (1)have the same terms (other than applicable rate of interest) as the terms of the loan before reissuance, including the terms related to eligibility for consolidation of such loan in accordance with this title;
 (2)have an applicable reduced rate of interest on the loan calculated in accordance with subsection (c), and such rate shall be fixed for the remaining period of the loan; (3)not require the execution of a new promissory note and shall not result in the extension of the duration of the note; and
 (4)not be reissued more than one time under this section. (e)Duties of the SecretaryAs soon as practicable after the date of enactment of the Student Loan Relief Act of 2019, the Secretary shall take such steps as may be necessary to—
 (1)notify borrowers of the availability of the program authorized under this section, and the termination date for such program; and
 (2)allow borrowers to easily determine whether reissuance of a loan under this section will reduce the interest rates and overall costs of the outstanding loans of the borrower, before the borrower applies for such reissuance.
						.
		